Citation Nr: 1118960	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-23 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services provided by Memorial Hospital of Union County and Marysville Emergency Physicians, Inc. on February 2, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Columbus, Ohio, Department of Veterans Affairs (VA) Outpatient Clinic (OPC), which denied reimbursement of the Veteran's medical expenses incurred at Memorial Hospital of Union County on February 2, 2009.

The Veteran failed to appear for a requested Travel Board hearing in May 2010 for which he received notice in March 2010.

The appeal is REMANDED to the VA Medical Center in Columbus, Ohio.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking payment or reimbursement of private medical care expenses incurred on February 2, 2009 at Memorial Hospital of Union County.  In an emergency room triage report, the Veteran's physical complaints were assessed as non-urgent.  He complained of left foot and ankle swelling and pain for the past three days that was not getting better.  The impression was peripheral edema of the left lower extremity, and he was discharged the same day in good condition.  

He identified his primary insurance as Medicare and secondary insurance as the VA Outpatient Clinic (VAOPC).  A Health Insurance Claim form noted an insurance plan name of Palmetto GBA.  The invoice from Memorial Hospital noted the primary insurance as the VA outpatient clinic and no other insurance.  It further noted that no payments were received from Medicare.  Thus, on remand, the Veteran should be asked to clarify whether he has health insurance with Medicare A and B, and with Palmetto GBA.  He should further indicate whether any of his medical bills from his February 2, 2009 emergency room visit were paid by insurance.

The Veteran's claim for payment or reimbursement was denied in May 2009 because a prudent layperson wound not have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health and because VA facilities were feasibly available to provide the care.  The Board notes that the closest VA medical facilities to the Veteran's address are clinics 27 or more miles away.  February 2, 2009 was a Monday, and the Veteran arrived at the emergency room at 10:27 AM.

Under 38 C.F.R. § 17.1002, emergency services exist where treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the regulation indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need only be demonstrated that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

The Veteran contends that he was brought to the emergency room by a "squad", presumably a rescue squad.  He stated that he could not drive because it was his right foot and leg that were swollen.  He stated the emergency room did a venous image.

However, review of the records from the emergency room reflects that the Veteran arrived as a walk in, and transportation was listed as ambulatory, rather than "Carry" or "EMS" [emergency medical services].  Unfortunately, the emergency room records reference the right or left leg as being the problem at various times in the records.  A typed form labeled as the Emergency Department Chart lists right ankle swelling.  An Assessment form completed at the time of his arrival at 10:25 noted a pain assessment of 6-7/10 in the right ankle.  This form was signed by a nurse.  The Triage form filled out later by hand originally listed right ankle swelling, but crossed out right and wrote left instead.  The physical examination on that form stated that the Veteran complained of left foot and ankle pain and swelling for 3 days.  A left lower extremity Doppler was requested.  He was placed in a room at 12:02 and was noted to have 2+ pedal pulses bilaterally and swelling of the left ankle with 2+ edema.  A venous study on the Veteran's left lower extremity was negative for deep vein thrombosis.  Another form with check list mentioned Health Medical Condition/Diagnosis as right ankle swelling.

The typed Emergency Room Report noted the chief complaint was left leg pain, noted the Veteran's report of left foot and ankle pain for three days in the History of Present Illness and Review of Systems, and then noted some slight swelling of the right ankle and foot with some slight redness on the Appropriate Examination.  Under the Medical Decision Making section, it was noted that a Doppler study was conducted on the left lower extremity.  

As the objective Doppler testing was conducted on the left lower extremity and the Triage report specifically crossed out "right" and changed it to "left", it appears that the Veteran was actually treated for his left leg during his emergency room visit, not his right.  However, if the Veteran received subsequent treatment for his peripheral edema following his emergency room visit, such records may provide more insight into which foot was treated.  Thus, on remand, obtain VA treatment records dating from February 2009 through February 2010 and associated them with the Combined Health Record (CHR) file.

Moreover, the Veteran contends that he called the rescue squad to be taken to the emergency room on February 2, 2009.  However, in his notice of disagreement, he appeared to confuse a prior emergency room visit in which he stayed overnight with the February 2, 2009 visit for his peripheral edema.  In his substantive appeal, he contended that the squad took him to the emergency room for his right foot swelling.  As being transported to the emergency room by a rescue squad is evidence that would help support his contention that his condition was an emergency, the Veteran should be asked to provide proof that the he was transported to the Memorial Hospital emergency room on February 2, 2009.

In correspondence dated in June 2010, the Veteran's representative noted that the agency of original jurisdiction (AOJ) denied the Veteran's claim prior to the enactment on February 1, 2010 of the Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111-137, 123 Stat. 3495 (2010), which removes and amends provisions in the prior version of 38 U.S.C.A. § 1725 that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who had insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances.  However, payment by an insurance company was not the basis for the original denial in this case.  On remand, the change to 38 U.S.C.A. § 1725 should be considered if the basis for a denial now includes a denial because of payment by an insurance company.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide proof that he was transported to the Memorial Hospital of Union County on February 2, 2009 by a rescue squad.

2.  Ask the Veteran to clarify whether he receives Medicare Part A and B and whether he has health insurance provided by Palmetto GBA.  Also ask him to indicate whether any part of the bills for his emergency room treatment on February 2009 was paid for by any form of insurance.

3.  Obtain VA treatment records dating from February 2009 to February 2010 and associated them with the CHR file.

4.  After the above is completed to the extent possible, the Veteran's claim should be readjudicated, to include consideration of the revisions to 38 U.S.C.A. § 1725.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


